Dissenting Opinion, by
Dole, J.
The plaintiff claims damages for illegal arrest and imprisonment by the Marshal. The issue now before this Court is solely whether the verdict for the plaintiff was against the law and evidence.
It is a settled principle in this Court jin such cases, that it may not consider whether or not it would have decided the case differently from the verdict of the jury, but must simply seek to ascertain whether there was any substantial evidence supporting the verdict.
It is not denied that there is evidence showing the arrest of the plaintiff by Officer Crabbe ; there is in fact a large amount of testimony on this point from Paukanani, the plaintiff’s escort, Kia Enders, the plaintiff’s sister, and the plaintiff herself. There is also the evidence of Officer Juen, that at the Station House Crabbe passed the plaintiff over to his custody. *389But it is contended by the defendant that if the plaintiff was arrested, he was not liable therefor, because his instructions to Crabbe related to a man instead of a woman. This being supported by the evidence, and there being no evidence against it, would relieve him of responsibility in the matter if the case ended there. But there is evidence to the effect that, during the evening, Juen telephoned to the Marshal this message: “I have got these parties here that Crabbe brought here; child case. What shall I do with them?” The answer was, “ Keep them there.” This was a quarter or half-past 7 p.m. There is evidence that later the Marshal arrived at the Station House, and immediately devoted himself to the solution of the question of the custody of the child, who was then in plaintiff’s arms. About three-quarters of an hour was occupied in the matter, and then the child was taken by Enders from plaintiff’s arms, under the active supervision of the Marshal, and, according to one witness, by force, leaving the plaintiff weeping. She was then allowed to depart.
There is considerable evidence to the effect that the Marshal authorized the unwarranted arrest of some one, a native man, supposed to be in possession of the child. The Marshal in his own testimony says : “ I did not tell the officer to arrest anyone ; I might have given Crabbe instructions to bring them up to the Station House in case they could not settle the question down there. This custom is quite general. Had no idea that any force would be used.” This alone is evidence upon which the jury had the right to conclude that the Marshal authorized an unwarrantable arrest of somebody. There was evidence enough to lead the jury to believe that when the Marshal learned by telephone that parties in possession of the child in question had been brought by Officer Crabbe to the Station House, he gave orders to “ keep them there.” When the Marshal arrived at the Station House and found that the party brought there by Crabbe was a woman, instead of a man as he had supposed, he did not clear himself of responsibility as he might have done by instantly releasing her, but there is sufficient evidence to have'justified the jury in concluding that he ratified the pre*390vious arrest and imprisonment, by continuing the latter for a period of three-quarters of an hour, and that he used the terrifying influences of this forcible detention in the Station House to deprive the plaintiff of an infant which was in her possession with its own mother’s consent.
Ashford & Ashford, for plaintiff.
Thurston & Frear and A. Rosa, for defendant.
I find, therefore, that there was evidence to prove the arrest of the plaintiff by Officer Crabbe at about 5 o’clock p.m. ; there was evidence that she was taken to the Station House and placed in charge of Officer .Juen, and kept by him in detention against her will until a little after 8 o’clock p.m. ; there was evidence that the Marshal authorized the arrest of some unknown man, and after the arrest of plaintiff, authorized her continued detention until he should arrive, without, however, knowing it was the plaintiff who had been arrested; and there was the evidence of Officer Juen, Sam’l Kuula, Paukanani, Kia Enders, the plaintiff, Deputy Marshal Mehrten, and the defendant, which tended to prove that the Marshal continued the detention of the plaintiff from the time he arrived at the Station House until she surrendered the child.
There was substantial evidence upon all these points, and the jury having found for the plaintiff, this Court may not disturb their verdict.